FILED
                           NOT FOR PUBLICATION                               DEC 20 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10524

              Plaintiff - Appellee,              D.C. No. 3:01-CR-00435-CRB-1

  v.                                             MEMORANDUM *

REGINALD AKINS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted December 7, 2010 **
                             San Francisco, California

Before: COWEN ***, TASHIMA and SILVERMAN, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.
      Reginald Akins appeals from the sentence imposed by the District Court

after it granted his 28 U.S.C. § 2255 motion to vacate his conviction as to one of

the five counts on which he was originally convicted and sentenced. It is

uncontested that we have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. §

1291 and that Akins’s notice of appeal was otherwise timely filed. This Court

further exercises de novo review of the district court’s exercise of jurisdiction and

of Akins’s constitutional challenges to his sentence. See, e.g., United States v.

Raygosa-Esparza, 566 F.3d 852, 854 (9th Cir. 2009); United States v. Hock, 172

F.3d 676, 680 (9th Cir. 1999); United States v.McClain, 133 F.3d 1191, 1193 (9th

Cir. 1998). We affirm.

      It appears well established that the sentencing process in the multiple-count

context generally involves assembling the proper overall sentencing “bundle” or

“package.” See, e.g., United States v. Avila-Anguiano, 609 F.3d 1046, 1049 (9th

Cir. 2010), cert. denied, — S. Ct. —, 2010 WL 4001234 (Nov. 8, 2010) (No. 10-

6926). We accordingly have determined that the district court possesses the

jurisdiction to reexamine and alter its prior sentencing determination after vacating

the defendant’s conviction on fewer than all of the counts pursuant to § 2255.

United States v. Barron, 172 F.3d 1153, 1160 (9th Cir. 1999) (en banc); Hock, 172




                                          2
F.3d at 680-81; McClain, 133 F.3d at 1193; United States v. Handa, 122 F.3d 690,

691-92 (9th Cir. 1997).

      Turning to Akins’s constitutional challenges, we conclude that he lacked any

legitimate expectation of finality. See United States v. Radmall, 340 F.3d 798,

800-01 (9th Cir. 2003); McClain, 133 F.3d at 1193-94; Handa, 122 F.3d at 692.

Likewise, it does not appear that the District Court acted vindictively or otherwise

imposed a more severe sentence because Akins succeeded in obtaining relief under

§ 2255. See, e.g., United States v. Ponce, 51 F.3d 820, 826 (9th Cir. 1995) (per

curiam). On the contrary, we conclude that the District Court properly reexamined

Akins’s prior sentencing and then imposed a reasonable and appropriate sentence

by reducing his overall term of imprisonment from 384 months to 252 months (a

reduction of 11 years).

      AFFIRMED.




                                          3